 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT perform,enforce, orgiveeffect to our contract entered into inJuly 1954'withIndependent MachineWorkers Unionof Lancaster,Ohio, or toany modification,extension,supplement,or renewalthereof unlessand untilsaid organizationshall havebeencertifiedby the NationalLaborRelationsBoard.`WE WILL NOTencourage membership in said Union,or any other labororganization,by- -discriminating against employees in regard to, hire, tenureof employment,or terms and conditions of employment.All ouremployees are free to become, remain,or refrainfrom becoming membersof anylabor organization,exceptto the extentthat this right may be affected byagreements in conformity with Section 8 (a) (3) of the NationalLaborRelationsAct, as amended.ASSOCIATED MACHINES, INC.,Employer.Dated---------------- By----------------------------------------------- (Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not healtered,defaced,or covered by any other material..Rheem Manufacturing CompanyandUnited Steelworkers ofAmerica, CIO, Petitioner.Case No. 4-RC-2614. ' October. 13,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVES-On June 1, 1955, pursuant to a Decision and Direction of Electionof the National Labor Relations Board,' an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Fourth Region among the employees of the Employerin the unit found appropriate by the Board.Upon the conclusion ofthe Election, the parties were furnished a tally of ballots.The tallyshowed that there were, 187 votes cast, of which 134 were for thePetitioner, 51 were for the Intervenor, and 2 ballots were challenged.Thereafter the Intervenor filed timely objections to the election.Afteran investigation, the Regional Director, on June 7, 1955, issued andduly=served upon the parties his report on objections, which is at-tached hereto.In his report the Regional Director made variousfactual findings, and concluded that the Intervenor's objections lackedmerit, and recommended that they be dismissed and that an appropriatecertification be issued by the Board.The Intervenor filed timely ex-ceptions to the Regional Director's report on objections.The Board has considered the Intervenor's objections, the RegionalDirector's report on objections, and the Intervenor's exceptions thereto.For reasons hereinafter stated we find the Intervenor's objections andexceptions to be without merit.We therefore deny the Intervenor'srequest that a hearing be held on its exceptions to the Regional Di-rector's report.1Not reported in printed volumes ofBoard Decisions and Orders.114 NLRB No. 74. RHEEM MANUFACTURING COMPANY405-'The Regional Director recommended that objections numbered 6,and 8 be overruled.As there were no exceptions filed to these recommendations they are hereby adopted.,.I..IThe Intervenor's objections numbered 1, 2, 3, 4, 5, and 7, which theRegional Director recommended be overruled, and to which recom-mendations the Intervenor filed exceptions, are discussed below.Objection No. 1:The Intervenor contends that prior to the electionthe Employer expressed favoritism for the Petitioner, thereby thwart-ing the employees' free choice' in the 'election.The Intervenorassertsthat on or about May 14, 1955, the Employer's production manager,;Thomas O'Hagan, while conducting a safety meeting remarked to.the employees present that,they should vote for the union that prom-ised job security and not for the union that offered to obtain pay.increases; and that such remarks were made in the context of the factthat the Intervenor's campaign was based upon.securing wage, in-creases.The Intervenor does not contend that O'Hagan promisedbenefits, threatened, or in any other way coerced the employees in con-nection with his remarks. In such circumstances, we find, in agree-ment with the Regional Director, that O'Hagan's statements, even.if made,2 were at the most privileged expressions of preference for oneunion over the other, and do not warrant setting aside the election.3Objection No. 2:The Intervenor contends that certain of the Em-,ployer's leadmen campaigned on behalf of the Petitioner, thereby pre-venting the employees from expressing their free choice in the. elec-tion.Prior to the Board's Decision and Direction of Election herein,the leadmen in question had been represented by the Intervenor as rank-and-file employees and members of the bargaining unit. It appears thatat all times material to the discussion herein the' leadmen were mem-bers of the Intervenor.The Board's Decision and Direction of Elec-tion, which issued May 12, 1955, found the leadmen to possess super-visory authority and excluded them from the unit.The Intervenordoes not contend that any of the leadmen, with the single exceptionof James Burnett, campaigned after the Direction of Election issued.Such campaigning then did not occur during the "critical period fromthe issuance of the Direction of Election to the date of the election,"and, whatever its nature, was too remote in point of time to warrantsetting aside the election.4Burnett denied thathe campaignedfor the Petitioner after the Di--rection ofElection.Moreover, the Intervenor does not contend that.Burnett, or for that matter any of the leadmen, promised benefits,threatened,or inany othermannercoerced the employeesin orderto'2O'Hagan denies making the statements.SeeWestinghouse Electrsc Corporation,110 NLRB 332, p. 333SeeLincoln Plastics Corporation,112.NLRB 291. 406DECISIONS OF NATIONAL LABOR RELATIONS- BOARDobtain support for the Petitioner. In these circumstances, even as-suming that Burnett and other leadmen continued to campaign afterthe Direction of Election, we find in agreement with the Regional Di-rector, in the -light of their membership in the Intervenor Union, tl*,jy-prior inclusion in the unit, and the noncoercive nature of their con-duct, that the impact upon the employees' free choice of the leadmen'sefforts on behalf of the Petitioner herein was not such as to cause usto overturn the election.With respect to the remaining incidents cited by the Intervenor insupport of this objection, we find that neither the fact that LeadmanArmstrong briefly wore a badge indicating support for the Petitioneron a day prior to the election, nor the fact that most of the leadmenappeared at the polls on the day of the election to vote, which votewas denied without incident pursuant to the terms^of the Decision andDirection of Election herein, are sufficient reason to require the electionto be set aside.Objection No. 3:During the period immediately preceding theelection, the employees were covered by an agreement extending abargaining contract between the Employer and the Intervenor, whichhad expired on April 30, 1955.Neither the extension agreement northe original contract mentioned retroactive pay.Prior to the elec-tion the Intervenor distributed a leaflet which indicated that the em-ployees might lose retroactive pay if they did not support the Inter-venor at the election.The Intervenor asserts that a sworn statementsubmitted by employee Jackson establishes that one Serlenga, a rank-and-file employee and adherent of the Petitioner, told some employeesprior to the election that the Employer's personnel director, JerryRuss, had stated that any increases subsequently negotiated would notbe made retroactive to the period during which the extension agree-ment was in effect.The Regional Director found no credible evidenceto support a finding that Russ made the statement attributed to him.However, such a statement, even if made, is nondiscriminatory innature, in that it does not indicate that the retroactive pay issue hingedupon the victory of either union in the election, and clearly does notconstitute a ground for setting aside the election.Objection No. 4:The Intervenor also contends that the electionshould be set aside because prior to the election some unknown personplaced an X in the USA-CIO (Petitioner's) square of the sample bal-lot portion of several posted notices of election, which notices, somarked, remained posted throughout the day of the election. The Em-ployer denies knowledge of the defacement of the sample ballot untilafter the election.We find that this defacement of the notices of elec-tion, even if known by the Employer before the_ election- to haveexisted, is not cause to set aside the election.,5 SeeLloyd A. Fry Roofing Co.,108 NLRB 1297,p. 1299. RHEEM MANUFACTURING COMPANY407Objection No. 5:In this objection the Intervenor contends thatwhile the Employer permitted adherents of the Petitioner to campaignfreely about the plant, it did not permit the Intervenor's supportersthe same opportunity. The Regional Director in his report states thatalthough there is some evidence indicating that certain employeescampaigned for the Petitioner "there is no credible evidence that thisactivity was encouraged, condoned, or even witnessed by the Employ-er's foremen or other supervisory personnel."The report makes nomention of the existence of any evidence tending to show that the In-tervenor's supporters were discriminatorily restricted by the Employ-er in their efforts to conduct a campaign on behalf of the Intervenor.In its exceptions, the Intervenor asserts that the portion of theRegional Director's report which states that there is no credible evi-dence showing that the Employer's supervisors participated in thecampaign in support of the Petitioner, is contrary to evidence con-tained in sworn statements of various employees which was presentedto the Regional Director during his investigation.The Intervenor,however, does not specify in what details the Regional Director's state-ment is inconsistent with the alleged sworn -statements, or to what ex-tent the supervisors participated in the campaign.Moreover, in neither its objections nor its exceptions does the Inter-venor contend that the campaign as conducted was, absent a showingthat the Intervenor's supporters were discriminatorily denied the op-portunity to campaign, coercive in nature. In this latter respect, theIntervenor in its exceptions does not appear to deny that it failed tosubmit to the Regional Director, along with its objections, evidencewhich would tend to support its allegation that the Intervenor's sup-porters were discriminatorily restricted by the Employer from cam-paigning for the Intervenor. Instead, the Intervenor now contendsthatoralexaminations of the employees who submitted the swornstatements; serve to supplement the facts contained-in the sworn state-ments with facts pertaining to the restrictions placed on the Inter-venor's followers.The Intervenor does not specify who conducted theoral examinations to which it refers, or what facts the oral examina-tions revealed.Moreover, the Intervenor makes no attempt to explainwhy the supplementary facts were not included in the sworn state-ments. In such circumstances, we agree with the Regional Director,that`the Intervenor has not presented sufficient evidence to support theallegations contained in its objection numbered 5.Objection No. i :The Intervenor contends that the election shouldbe invalidated because a large number of the Employer's laid-off em-ployees were improperly denied an opportunity to vote by a preelec-tion ruling of the Regional Director. The Intervenor asserts that theruling of the Regional Director was contrary to the terms of the exist- 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDing contract between the Intervenor and the Employer and-also con-trary to "the. Employer's policy of rehiring former employees."The Regional Director found in his report that approximately 18months ago the Employer laid off approximately 800 employees as aresult of a slump in its defense production; that the contract referredto by the Intervenor provided that employees who were absent fromtheir employment for more than 6 months, for any reason, lost theirseniority rights; 6 and, accordingly, that the Employer was under nocontractual obligation to rehire the laid-off employees.The RegionalDirector further found that even should the Employer successfullycomplete its current negotiations for new defense business, it wouldneed to rehire only some 70 to 80 of its 800 laid-off employees, and thatthe Employer did not know which of the laid-off employees it wouldrehire:In its exceptions, the Intervenor does not challenge the Re-gional Director's findings, nor does the Intervenor show why the laid-off employees have a reasonable expectancy of reemployment underthe Employer's "policy."Accordingly, we agree with the RegionalDirector that none of the laid-off employees has a reasonable, expect-ancy of reemployment within the foreseeable future.In view of the foregoing, we find that the Intervenor's objectionsand exceptions do not raise substantial and material issues with respectto the conduct of the election, and they are hereby overruled.As thetally shows that a majority of the valid votes have been cast for thePetitioner, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit.'[The Board certified United Steelworkers of America, CIO, as thedesignated collective-bargaining representative of the employees inthe unit found appropriate.],p The Employer took the position that all the employees who had been laid off morethan 6 months were permanently terminated and properly declared ineligible to votev The challenged ballots do not affect the resultsof theelectionSefton Fibre Can CompanyandInternational Chemical'WorkersUnion,A. F. L., PetitionerSefton Fibre Can CompanyandLodge 681, District Lodge 27,International Association of Machinists,A. F. L., Petitioner.Cases Nos. 9-RC-P24.95 and 9-RC-2506. October 13, 1955DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, and thereafter consolidated, a hearing was held before114 NLRB No. 75.,